DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0151079 to Iijima et al. (“Iijima”).
 	Regarding claim 1, Iijima teaches 
an imaging device (reference number 101 imaging device) comprising: an imaging module provided with an imaging element configured to image incident light introduced from an upper surface of a housing (reference number 123a is a first imaging module with imaging element; the upper surface is the top portion of the device 101 shown in Figure 1—light comes through the lens 113 and is incident on the imager 123a); and 
a holding unit configured to surround and hold a side surface of the imaging module, the side surface being adjacent to the upper surface (reference number 122 is a package that holds and surrounds the side surface of the imaging module 123a, see Figure 1).
 	Regarding claim 2, Iijima teaches the imaging device according to claim 1, further comprising: a plurality of the imaging modules connected, wherein the holding unit surrounds and holds the side surfaces of the plurality of connected imaging modules (Figure 1 shows a plurality of imaging modules connected: reference number 123a and 123b, and the holding unit 122 holds the side surfaces of the connected imaging modules).
	Claims 4-5 are rejected similarly to claims 1-2 (paragraph [00780 refers to an imaging device manufacturing method).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 1 above, and further in view of U.S. Pub. No. 2007/0183063 to Zengerling et al. (“Zengerling”).
 	Regarding claim 3, Iijima teaches the imaging device according to claim 2, but is silent regarding the plurality of imaging modules is connected after adjustment of optical axes.
	In general, it is known that an imaging module is connected after adjustment with regard to the optical axis.  Zengerling for example teaches that in the prior art/background it is known that before an optical element is glued in, it is first aligned with respect to its optical axis.  It would be obvious to apply this to a plurality of imaging modules to adjust the optical axis and after adjustment to connect the imaging modules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Iijima with that of Zengerling to adjust the optical axis of the imaging module and after said adjustment to connect the imaging modules to ensure the correct placement before the final connection is made.
	Claim 6 is rejected similarly.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697